ACCEPTED
                                                                                08-19-00304-CV
                                                                    EIGHTH COURT OF APPEALS
                      08-19-00304-CV                                           EL PASO, TEXAS
                                                                              3/11/2021 3:16 PM
                                                                         ELIZABETH G. FLORES
                                                                                         CLERK

                    No.08-19-00304-CV

                                                               FILED IN
                                                        8th COURT OF APPEALS
                                                            EL PASO, TEXAS
In the Court of Appeals for the Eighth         Judicial 3/11/2021
                                                         District 3:16:57 PM
                                                        ELIZABETH G. FLORES
                    EI Paso, Texas                              Clerk



                  MARK ALAN BLAIR,
                                               Appellant,
                             v.

                   RITA GAIL BLAIR,
                                               Appellee.


                     On Appeal from the
         112th Judicial District Court, Reagan County
            Honorable Pete Gomez, Jr. Presiding


     BRIEF FOR APPELLANT MARK ALAN BLAIR

                     Respectfully submitted,

                     LAW OFFICE OF REBECCA DAVIS, P.L.L.C.
                     11200 South Street, Suite 228
                     Weatherford, Texas 76086
                     TELEPHONE:          817.341.4500
                     TELECOPIER:         817.594.8100
                     rebecca@rdavislaw.com

                     / s / Rebecca Davis
                      SBOT No. 24048422

          NO ORAL ARGUMENT           REQUESTED
                  IDENTITY    OF PARTIES     AND COUNSEL

Appellant:
Mark Alan Blair
Appellate and Trial Counsel for Appellant:
Rebecca Davis
Law Office of Rebecca Davis, P.L.L.C.
1200 South Main Street, Suite 228
Weatherford, Texas 76086
rebecca@rdavislaw.com
SBOT No. 24048422
Appellee:
Rita Gail Blair
Trial Counsel for Appellee:
J.W. Johnson
Law Offices of J.W. Johnson & Jana Johnson, P.L.L.C.
 125 South Irving Street
San Angelo, Texas 76903
j lo@johnsonlawoffices.org
 SBOT No. 10757600

J ana Johnson
Law Offices of J.W. Johnson & Jana Johnson, P.L.L.C.
 125 South Irving Street
 San Angelo, Texas 76903
jlo@johnsonlawoffices.org
 SBOT No. 24076464

Appellate Counsel for Appellee:

Jana Johnson
Law Offices of J.W. Johnson & Jana Johnson, P.L.L.C.
 125 South Irving Street
 San Angelo, Texas 76903
jlo@johnsonlawoffices.org
 SBOT No. 24076464
                                            TABLE OF CONTENTS
                                                                                                                                          Page
Identity of Parties and Counsel.                      " . . . . . . .. . . . . . .. .. . .. .. . . . . . . .. . . . . . . .. . . .. . .   1

Index of Authorities..                                                                                                                    11

Statement of the Case...........................................................                                                          VI

Issues Presented......................................................                                                                    VII

Statement of Facts.                                                                                                                           1
     I.        Background
     II.       Tracing of Appellant's Real Properties
     III.      Appellee's Reimbursement Claims
     IV.       Appellant's Claims of Fault in the Marriage
Summary of the Argument. . . . .                   .....          . .. . .. . . .. . . . .. . . . .          ..       ..          ....        5
Standard of Review.                                                                                                                               7
Arguments. . . . . . . . .. .   .. .. . .    . . . . . .. . . . . . . .. . . . . . . . . . . .. . . . . . . . .. . . . . . . . . . .          9
       I.    Appellant's Constitutional Rights Were Violated
             A. Trial Court's Award of Appellant's Separate Property to Appellee
             B. The Violation of Appellant's Constitutional Rights Resulted in an
                Unfair and Inequitable Apportionment of the Community Estate
             C. Transmutations of Separate Property Do Not Convert Separate
                   Property into Community Property
       II.Appellee's Pleas for Reimbursement Are Legally and Factually
          Insufficient
     III. Appellee's Claims for Fault in Dissolution of Marriage Are Legally and
          Factually Insufficient
          A. Appellee's Accusations of Appellant's Alleged Use of Illegal
             Substances
          B. Appellee's Accusations of Appellant's Cruel Behavior
          C. Appellee's Accusations of Appellant's Adulterous Affairs


                                                                                   11
Prayer................................................................................                                                          20
CertificateofCompliance.........................................................                                                                21
Certificateof Service.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ...   21




                                                                                 III
                            INDEX OF AUTHORITIES

Constitutional Provisions
TEXAS CONSTITUTION ART. XVI, SECTION 16

Statutes and Rules
TEX. FAM. CODE ANN.
      § 3.003                                              .
      § 7.001                                              .
Cases                                                              Page(s)
Burney v. Burney,
    225 S.W.3d 208, 215 (Tex. App.-EI Paso 2006)               .
Celso v. Celso,
    864 S.W. 652,655 (Tex. App.-Tyler 1993)                    .
Chafino v. Chafmo,
    228 S.W. 467,473 (Tex. App.-El Paso 2007)                      .
Downer v. Aquamarine Operators, Inc.,
   701 S.W.2d 238,241-42 (Tex. 1985)                               .
Garcia v. Garcia,
   170 S.W.3d 644,648 (Tex. App.-EI Paso 2014)                     .
Hilliard v. Hilliard,
    725 S.W.2d 722,723                                         .
Jacobs v. Jacobs,
    687 S.W. 731, 732 (Tex. 1985)                                  .
McKinley v. McKinley,
    496 S.W. 540, 543 (Tex. 1973)                                  .
Murffv. Murff,
     615 S.W.2d 696,699 (Tex. 1981)                            .
In re Marriage of McCoy and Eis                                .
    488 S.W.3d 430 (Tex. App.-Houston [14th Dist.] 2016)
Lucy v. Lucy,
     162 S.W.3d 770 (Tex. App.-EI Paso 2005)                       .
                                      IV
Richardson v. Richardson,
     424 S.W.3d 961 (Tex. App.-El Paso 2014)           .
Sprick v. Sprick,
     25 S.W.3d 7, 11 (Tex. App.-El Paso 1999)          .
Tarver v. Tarver,
     394 S.W.2d 780, 783 (Tex. 1965)                   .
Vallone v . Vallone,
     644 S.W.2d 455 (Tex. 1982)                        .
Viera v. Viera,
     331 S.W.3d 195,206 (Tex. App.-El Paso 2011)   .




                                     v
                            STATEMENT OF THE CASE

Nature of the Case:      On June 19, 2015, in Reagan County, Appellee filed for
                         divorce from Appellant. CR.6. Prior to the marriage,
                         Appellant worked as a home builder who bought and sold
                         various pieces of real property, some of them raw and
                         some with homes situated upon them. CR.8-14. Also, prior
                         to the parties' marriage, Appellant purchased
                         approximately sixty-three acres of property located in
                         Parker County, Texas. 2CR.18. The parties built a home
                         on the sixty-three acres. Appellee sought reimbursement
                         for unproven expenses and unproven labor allegedly
                         exerted on her part during the construction of the home.
Course of Proceedings: On June 6, 19,2015, Appellee filed her Original Petition
                       for Divorce. CR.6. On July 6, 2015, Appellant filed his
                        Original Answer to Petitioner's Original Petition for
                        Divorce, CR.23, as well as his Original Counterpetition
                       for Divorce. CR.26. On October 2, 2015, Appellee filed
                        her First Amended Original Petition for Divorce. CR.50.
                        On October 5, 2015, Appellant filed his First Amended
                        Original Counterpetition. CR.76. On July 11, 2018, the
                        first day of the parties' bench trial was held. CR.I-13 7. On
                        November 20, 2018, the second day of the parties' bench
                        trial was held. SV2RR.8-94. On December 3, 2018,
                        closing arguments from counsel from Appellant were
                        heard. 3RR.4-13. In February 2019, closing arguments
                        from counsel for Appellee were heard. On February 7,
                        2019, the trial court issued its written ruling. 2SVIRR. 4-
                        9. On September 6, 2019, the trial court entered its Final
                        Decree of Divorce. CR.267-82. On September 26, 2019,
                        Appellant filed his Motionfor New Trial. CR.285.
Trial Court:              112th Judicial District Court, Reagan County
                          Honorable Pete Gomez, Jr. Judge Presiding




                                         VI
                              ISSUES PRESENTED
ISSUE I      Whether or not the trial court committed abuse of discretion when it
             awarded a portion of Appellant's separate property to Appellee.
             A. Whether the trial court's abuse of discretion caused harm to
                Appellant when his constitutional rights were violated while, at the
                same time, being ordered to assume the entire debt on his separate
                property.

             B. Whether the violation of Appellant's constitutional right resulted in
                an unfair and inequitable apportionment of the community estate.

             C. Whether transmutations of separate property convert that separate
                property into community.

ISSUE II:       Whether Appellee met her burden of proof in her claims for
                reimbursement.

ISSUE III:      Whether Appellant sufficiently substantiated her claims against
                Mark for the dissolution of the marriage.




                                         Vll
                        STATEMENT        OF FACTS


I.    BACKGROUND
      From 1988 until 1991, Appellant, Mark Alan Blair, was a home builder

who invested in real property: some raw land, some restoration of homes, and the

construction of some "spec" homes. 2RR.20, 27. From 1991 until 1999, Mark,

while still building homes on his off duty hours, worked as a law enforcement

officer. 2RR.38. In 1999, Mark returned to the construction business and

continued in the construction business, in form or another, until now.

      On October 26,2002. Mark married Appellee, Rita Gail Blair. CR.7. No

child was born of their marriage, CR.7, although both Mark and Rita have several

grandchildren/great-grandchildren. From the time they married until sometime in

2010, when the couple moved to Big Lake, Texas, the parties resided in Parker

County, Texas 2RR.12.

      Several times during her testimony, Rita testified that, the entire time she

and Mark were married, she worked with him in the construction business. One

such claim reads as follows, "1 went to work with him every day. We built

houses." 2RR.14. And, in another such claim, Rita testified, " ... 1 was working

on a home. He was working on another home, finishing it up." 2RR4. On Mark

and Rita separated in June 2015. CR.7.
II.   Tracing of Appellant's Separate Real Properties

      A. 5197 Zion Hill Road

         In 1984, Mark purchased 5197 Zion Hill Road, Weatherford, Texas.

2RR.8-9. Prior to his marriage to Rita, Mark sold the Zion Hill property.

      B. 123 Vaughn Lane

         After Mark sold his Zion Hill property, and before he married Rita, one

of the next pieces of property purchased by Mark was 123 Vaughn Lane,

Weatherford, Texas. 2RR.10-11. On September 30, 1999, Mark purchased this

home-which     became his residence-for     $51,750.00. Rita acknowledges the

Vaughn Lane property was Mark's separate property. 2SRR15. On June 1,2001,

Mark sold the Vaughn Lane residence for $150,000.00 and paid off the mortgage

held by Pinnacle Bank. 2RR.11. On June 4, 2001, Mark received $80,466.08 in

equity from this sale which was deposited directly into Texas Bank, account

number xxx7391. 2RR.11.

      C. 2531 Carter Road

      The proceeds Mark received from the sale of the Vaughn Lane property

were deposited and earmarked for the commencement of the construction on

Mark's home at 2531 Carter Road which would eventually become 2525 Carter

Road, Springtown, Texas.

                                           2
III.   Appellee's Reimbursement Claims

       A. The Community Estate Is Due Reimbursement for Funds and Assets
          Expended by the Community Estate for the Benefit of Appellant's
          Separate Estate

       This claim is made for the reimbursement of "funds and assets" that were

depleted from the community estate. This claim further pleads that, if

reimbursement is not made to the community estate, then Mark's separate estate

will enjoy unjust enrichment.

       B. Appellee's Separate Estate Is Due Reimbursement from the
          Community Estate

          This claim is made for the reimbursement of "funds and assets" that

were depleted by Appellee's separate estate for the benefit of the community

estate. This course of reimbursement would, of course, require proof that

Appellee had expended funds and assets for the benefit of the community estate.

       C. Appellee's Separate Estate Is Due Reimbursement from Appellant's
          Separate Estate

       This claim is made for the reimbursement of "funds and assets" that were

depleted by Appellee's separate estate for the benefit of Appellant's separate

estate. Again, this course of reimbursement would, of course, require proof that

Appellee had expended funds and assets for the benefit of the community estate.

IV.    Appellee's Claims of Fault in the Marriage

                                      3
         A. Adultery

            Although Rita tried to prove that Mark committed adultery during their

marriage, she falls extremely shy of her burden of proof (which shall be addressed

further in arguments section below).

         B. Cruelty

            Although Rita claims Mark treated her cruelly during their marriage,

she falls extremely shy of her burden of proof (which shall be discussed further

in arguments section below) in this regard as well.

         C. Use of Illegal Substances

         Although Rita claims Mark engaged in the use of illegal substances during

their marriage, once more she falls incredibly short of meeting her burden of

proof.




                                             4
                          SUMMARY OF THE ARGUMENT

         The trial court erred when it awarded Mark's separate property to Rita.

         Both the Texas Constitution and the Texas Family Code dictate that property

owned by a spouse prior to the marriage shall remain that spouse's separate property.

This error resulted in an unfair and inequitable division of the community estate.

Furthermore, separate property shall retain its character through a series of

exchanges and mutations. Thus, regardless of any loans borrowed and signed by

both spouses, promissory notes executed by both spouses, or liens executed separate

property remains separate property.

         The standard rule of thumb when dividing the marital estates is "community

m / separate out." This presumption applies to both assets and liabilities of

community property.

         There are three elements that constitute a reimbursement claim: (a) a

contribution was made by one marital estate to another; (b) the contribution was

reimbursable; and (c) the value of the contribution. Reimbursement is an equitable

remedy and court of equity are required to look at all facts and circumstances before

determining a fair, just and equitable division of the marital estates. A spouse

seeking to prevail on a claim for reimbursement must establish the value of said

claim.

                                              5
         The trial court's failure to reimburse Appellant's separate estate resulted in an

unjust     and   grossly   disproportionate       division   of the   community    estate.




                                              6
                             STANDARD OF REVIEW

      This Court, as most Texas Courts of Appeals, "reviews appealable issues in a

family law case, such as property division incident to divorce or partition,

conservatorship, visitation, and child support, under an abuse of discretion

standard." Richardson v. Richardson, 424 S.W.3d 961 (Tex. App.-EI Paso 2014)

(citing Garcia v. Garcia, 170 S.W.3d 644, 648 (Tex. App.-EI Paso 2005). To

ascertain whether or not an abuse of discretion has occurred, the reviewing court

must determine "whether the trial court acted without reference to any guiding rules

and principles." Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42

(Tex. 1985).

      The Texas Family Law Code requires a trial court to "divide the estate of the

parties in a manner that the Court deems is just and right ... " TEx. FAM. CODE Ann.

§ 7.001. While the trial court's division of the marital estates must be equitable, law

does not dictate the court to divide the community property equally. Chafino v.

Chafino, 228 S.W.3d 467,473 (Tex. App.-EI Paso 2007).

      For this Court to determine whether or not the trial court abused its discretion

in the division of the estate of the parties, a two-pronged test is used: (1) Did the trial

court have sufficient information upon which to exercise discretion, and (2) did the

trial court abuse its discretion by making a property division that was manifestly

                                                7
      unjust or unfair? Burney v. Burney, 225 S.W.3d 208, 215 (Tex. App.-El

Paso 2006).

      The Murffv. Murff court set forth a list of factors the trial court may consider

in dividing the marital estate: "(1) the spouses' capacities and abilities; (2) benefits

which the party not at fault would have derived from the continuation of the

marriage; (3) business opportunities; (4) relative physical conditions; (5) relative

financial conditions; (6) disparity of ages; (7) size of separate estates; (8) the nature

of the property; and (9) disparity of earning capacity. Murffv. Murff, 615 S.W.2d

696, 699 (Tex. 1981).

      If this court finds reversible error that materially affects the trial court's "just

and right" division of the property, [the court] must remand the entire community

estate for a new division. See Jacobs v. Jacobs, 687 S.W.2d 731, 732 (Tex. 1985).

      When the trial court does not make findings of fact and conclusions of law,

this Court "must presume the trial court made all the findings necessary to support

the judgment." Sprick v. Sprick, 25 S.W.3d 7, 11 (Tex. App.-EI Paso 1999).




                                            8
                                     ARGUMENTS

I.    Appellant's   Constitutional    Rights Were Violated.

      A.     The Trial Court's Award of Appellant's Separate Property to Appellee

             The Texas Constitution demands as follows: "All property, both real
and personal, of a spouse owned or claimed before a marriage ... shall be the separate
property of that spouse." TEX. CONST. ART. XVI, § 16.
             The trial court's judgment also failed to comport with section 3.001 of

the Texas Family Code: "A spouse's property consists of ... the property owned or

claimed by the spouse before marriage ... " TEX. FAM. CODE ANN. § 3.001.

      The burden of proof that must be met to assure that a party is guaranteed these

rights is as follows: "Absent clear and convincing evidence to the contrary" these

rights are unequivocal. TEX. FAM. CODE ANN. § 3.003. The definition of "clear and

convincing proof' is defined by the Viera court: "Clear and convincing evidence is

the proof that produces in the mind of the trier a firm belief or conviction as to the

truth of the allegations sought to be established." Viera v. Viera, 331 S.W.3d 195,

206 (Tex. App.-EI Paso 2011).

      Parties claiming certain property as their separate property have the burden of

rebutting the presumption of community property. McKinley v. McKinley, 496

S.W.2d 540, 543 (Tex.1973). To do so, they must trace and clearly identify the

property in question as separate by clear and convincing evidence. Id. (citing Tarver

                                           9
v. Tarver, 394 S.W.2d 780, 783 (Tex. 1965)).

      Tracing involves establishing the separate origin of the disputed property

through evidence showing the time and means by which the spouse originally

obtained possession of the property. Hilliard v. Hilliard, 725 S.W.2d 722, 723 (Tex.

App.-Dallas 1985).

      In meeting his burden of proof to be assured of this constitutional right

addressing separate property, Mark commenced tracing his seed money to construct

his residence at 2525 Carter Road (which was carved out of2531 Carter Road) when

he purchased his first piece of real property in 1984. This property was located at

5197 Zion Hill Road, Weatherford, Texas, and Mark paid $34,500.00 for this

property. 2RR.8-10. Mark testified this property was first financed by Rural

Development. 2RR.9. On December 1, 1993, Mark refmanced this property with

mortgage holder Texas Independent Bank for $32,500.00. 2RR.9-1 o. Mark then sold

this property and owner financed it. 2RR.l o.

      After selling the Zion Hill Road property, Mark next fmanced 123 Vaughn

Lane-which became his new residence-for $51,570.00. 2RR. 10-11. On June 1,

2001, Mark sold the Vaughn Lane property for $150,000.00. 2RR.l1. After paying

off the mortgage on Vaugh Lane, Mark made $80,466.00 in equity which he directly

deposited into Texas Bank. 2RR.l1. This was the seed money to be held until Mark

                                         10
was able to commence the construction of his home at what would become 2525

Carter Road. The Texas Bank account, xxxx391, is the bank account into which

Mark made his business deposits-including,                         but not limited to, the equity check

from the sale of Vaughn Lane and the payments on the Carter Road properties.

2RR.45, 49.

         During cross-examination, Mark again clarified the separate nature of the

funds from the sale of Vaughn Lane-the seed money to commence construction of

the 2525 Carter Road residence.                 2RR.54-55. Mark also clarified the nature of the

account into which he deposited his business deposits-pre-marriage.                                   2RR.55-56;

59-61.

         On January 10, 200 I-before the parties married on October 26, 2002-Mark

purchased approximately sixty acres of land located at 2531 Carter Road, with a

farmhouse        situated on this acreage,                 from Oliver Wilhite               for $120,000.00.

SV3RR.P.31 The address for this property is 2531 Carter Road. 2RR.17. Rita claims

this property is community property. CR.237. Rita acknowledges that the 2531

Carter Road Property is Mark's separate property.




lThe Petitioner's exhibits proffered in the Reporters Record are not numbered by page. There are a few "Petitioner's
Exhibit _"     stickers. However, for the most part, Petitioners exhibits are numbered in handwritten print at the
bottom of the first page of each page. Accordingly, references to all exhibits will be as follows: handwritten print at
the bottom of the first page of each exhibit (i.e., "P4").

                                                          11
           Mark commenced construction of his home on June 1,2001. 2RR.15-16.

It took Mark, with manual labor provided by Rita, lRR.35, approximately six to

seven years to complete construction of the home. 2RR.21. When the construction

finally completed, and the farmhouse was no longer the only structure located at

2531 Carter Road, a new address was assigned to the new residence: 2525 Carter

Road, Springtown, Texas.

           Having proven that the property and the residence is Mark's separate

property, the trial court denied Mark of his constitutional rights regarding separate

property. The denial of this constitutional right resulted in an unfair and inequitable

apportionment of the community estate.

           The parties eventually found themselves owing a significant amount of

debt (credit cards, mortgage payments, etc.). 2RR.29. In 2007, when Mark was

unable to secure a loan from a financial institution, and was facing the possibility of

foreclosure on 2531 Carter Road property, Mark had no recourse but to borrow

$200,000.00 from his parents. 2RR28-29. Mark and Rita both signed off on the

promissory note for $200,000.00.

      B.     The Violation of Appellant's Constitutional Rights Resulted in an
             Unfair and Inequitable Apportionment of the Community Estate.

             Because the trial court deprived Mark of his separate property (of which

the court awarded fifty percent ownership to Rita), and then ordered him 100 percent

                                           12
financially responsible for all debt owed on that property (and zero percent of that

debt awarded to Rita), the trial court rendered         an unfair and inequitable

apportionment of the community estate. The debt owed on Mark's separate property

is $36,942.00. As the transcript reflects, Mark traced his separate properties down

to dates of purchases, dates of sales, dates of deposits, bank account numbers: the

2525 property was clearly proven to be Mark's separate property.

             In essence, the trial court denied Mark his constitutional rights by

deprived him of ownership of his separate property, and saddling him with 100

percent of the debt owed on the property of which he was deprived. If this is not the

epitome of an unfair and inequitable apportionment of a community estate, perhaps

there shall never be any such inequity.

         C. Transmutations   of Separate Property Do Not Convert                That
            Separate Property into Community Property.

      Whether the property be community property or separate property, the

property shall retain its original character so long as the party claiming separate

ownership can overcome the presumption of community property by tracing the

 assets back to property that--due to its time and/or method of acquisition-is

 separate in character. Celso v. Celso, 864 S.W.652, 655 (Tex. App.-Tyler 1993).



                                          13
      Rita testified that, in her opinion, [ once] 2531 Carter Road was refinanced,

itbecame community property. 2SRR.28. As the Celso court clarified, such is not

the

case. None of Mark's separate properties were converted to community property

simply due to transmutations. Transmutations of separate property do not convert

that separate property into community property.

Il,   AppeDee's Pleas for Reimbursement Are Legally and Factually Insufficient

      Rita pleaded for reimbursements of three types: (1) the community estate is

due reimbursement for funds and assets expended by the community estate for the

benefit of appellant's separate estate; (2) the community estate is due reimbursement

for funds and assets expended by the community estate for the benefit of appellant's

separate estate; (3) the community estate is due reimbursement for funds and assets

expended by the community estate for the benefit of appellant's separate estate.

      Reimbursement is equitable in nature. Courts of equity are bound to look at

 all of the facts and circumstances involving reimbursement claims in order to

 determine what is fair, just, and equitable. Penick v. Penick, 783 S.W.2d 194 (Tex.

 1988).

      The McCoy and Els court held that, in order to prevail on a reimbursement

claim, the value of the claim must be established. In re Marriage of McCoy and Els,

                                           14
488 S.W.3d 430 (Tex. App.-Houston [14th Dist.] 2016. This court has addressed

the reimbursement on numerous occasions and, in doing so, has set forth several

formulaic approaches to determining the equitable dollar amount for reimbursement.

See Lucy v. Lucy, 162 S.W.3d 770 (Tex. App.-El Paso 2005; Richardson v.

Richardson, 424 S.W.3d 691 (Tex. App.-El Paso 2014). The Texas Supreme Court

has analyzed this issue in the landmark case of Vallone v. Vallone, 644 S.W. 455

(Tex. 1982). The one common denominator in these cases regarding reimbursement

is the party seeking reimbursement has to provide tangible proof that such a claim is

just. Rita has egregiously failed to do so---despite her attempts.

      In several different approaches, Rita attempted to prove a claim for

reimbursement regarding her funds she had provided towards the construction of the

residence at 2525 Carter Road. For example, Rita claimed she "built the road back

to where [they] were going to build the house. [She] paid for the septic system that

went to the house out of [her] pocket." 2SRR.16. However, when questioned by

Mark's counsel regarding the production of receipts for the road surfacing and the

septic system, she responded that "Mark should have those." 2SRR.82. When

presented with Mark's check number 2198 and asked to testify as to how check read,

her response was, "This shows where he paid me back for the road and the septic

system." 2SRR.83. When pressed as to whether she really paid for the road and the

                                          15
septic system, she contended she did make those payments. And, when further

pressed, "But he reimbursed you?"-she fmally responded, "Okay." 2SRR.83. It is

clear Rita had no proof whatsoever as to any funds she expended on the residence

in question.

      Rita apparently attempts to claim reimbursement for time, toil, and labor-

claiming she "built the road back to where [they] were going to build the house.

2SRR.16. On direct examination, Rita testified that she and Mark worked side-by-

side in his home construction business. 2SRR.14. However, Rita also testified that

that she had been unemployed for two years-without any efforts to find

employment in the construction business. 2SRR.92. Her explanation for her lengthy

unemployment was the need to care for her very ill granddaughter and newborn

great-grandchild.

      It was Rita's burden of proof to establish how many dollars she contributed to

the construction of the new residence as well as how many hours she contributed.

Not only could she do neither, but she was far less than truthful about monetary

contributions she had made towards the construction of the home.

      Rita's claims for reimbursement fall well shy of legal and/or factual

insufficiency, and, therefore, should have been denied by the trial court



                                         16
III.   Appellee's Claims for Fault in the Dissolution         of the Marriage     Are
       Legally and Factually Insufficient

       While it is apparent that Rita tried everything possible to place fault for the

breakup of the marriage on Mark, she offered scanty-if any-proof of such claims.

       A. Appellee's Accusations       of Appellant's     Alleged Use of Illegal
          Substances

          Rita attempted to paint a picture of Mark as a pot smokin', cocaine snortin'

ne' er do well. When asked by her counsel if she had ever "seen Mark do any illegal

drugs," she responded, "He did a lot of, very regularly did pot. And another instance

he admitted to doing cocaine." 2SRR.35-6. Rita tried to connect Mark's drug use to

him being "very, very moody." 2SRR.36.

       B. Appellee's Accusations of Appellant's Cruel Behavior

          Appellee testified she "went to Mark's parents-because he got violent."

2SRR.36. Mark has never been charged with possession of any illegal substances.

To the contrary, he worked as a certified police officer for nine years and voluntarily

resigned from the force. Rita testified that, when Mark became physical with her in

Springtown, she went to the Parker County Sheriffs                 Office, but "his

buddies ... pretty much talked to me about not filing charges, work it out ... "

2SRR.3 7. The court erred in overruling an objection as to admitting third party

hearsay regarding alleged statements made by Mark's "buddies" at the sheriff's

                                          17
department. Contrary to the court's ruling, the hearsay was not a party admission: It

as, indeed, third party hearsay. 2SRR.37-8. The record is silent as to any police

reports being filed; any medical care being sought; any counseling being undertaken;

any 911 emergency calls.

         Rita testified to an incident that occurred in Big Lake, Texas when Mark

allegedly became physically abusive toward her. A close examination of the record

shows that, under cross-examination, it took fifteen lines of questioning/testifying

for Rita finally admit that she went to the Reagan County Sheriff's Department

because [her] attorney instructed her to do so. 2SRR.88. Rita testified that there was

a hearing on this alleged abuse report that she could not attend because she was to

appear in Fort Stockton on the same day for a hearing in the divorce matter.

2SRR.89. When asked if she "would be surprised to know the county attorney had

dismissed her alleged report of physical abuse, her response was, "I don't know."

2SRR.90. When asked if she kept up with the report she filed, or if she called the

county attorney's office to follow up, she responded, "I didn't know to call the

county attorney." 2SRR.91. The evidence of any physical abuse against Rita at the

hands of Mark Blair is both legally and factually insufficient and should not have

been given weight as to the fault in the breakup of the marriage.

      C. Appellee's Accusations of Appellant's Adultery

                                          18
          Appellee claims Appellant committed adultery and claimed to have

"accidentally   bumped the computer," and pornographic      web sites immediately

appeared. 2SRR.33. Common sense would leada prudent person to acknowledge

that looking at pornographic websites does not an adulterer make. Rita next claimed

to have "pictures and text messages" of Mark's attempts to hook up with random

women from random pornographic websites. 2SRR.33. Rita's counsel sought to

admit documents that allegedly came from Mark's computer. After objection as to

no connection whatsoever of these documents to Mark, the documents were ruled

inadmissible. 2SRR.34-S. No text messages were ever proffered.

          The evidence of any adultery committed by Mark is both legally and

factually insufficient and should not have been given weight as to the fault in the

breakup of the marriage.




                                         19
                                    PRAYER
      The Court should reverse the trial court's award of the marital estate and

remand the said estate for the award of a new division.

                                Respectfully submitted,

                                lAW OFFICE OF REBECCA DAVIS, P.LLC.
                                1200 South Main Street, Suite 228
                                Weatherford, Texas 76086
                                TELEPHONE:        817.341.4500
                                TELECOPIER: 817.594.8100
                                rebecca@rdavislaw.com

                                /s/ Rebecca Davis
                                 SBOT No. 24048422




                                         20
                     CERTIFICATE OF COMPLIANCE
Microsoft Word reports that this brief contains 4,750 words excluding the portions
of the brief exempted by Rule 9.4(a)(1).
                                             /s/   Rebecca Davsi


                         CERTIFICATE OF SERVICE
       On March 11, 2021, this document was served electronically on J ana Johnson,
counsel      for     Appellee,       via     electronic       mail       messaging
(jlolaw@johnsonlawoffices.org) and via Texas efiling.




                                        21
APPENDIX
                                                                        1
                             Court's   Ruling
                            February   7, 2019


1                            REPORTER'S RECORD
                   2ND SUPPLEMENT VOLUME 1 OF 1 VOLUME
2                     TRIAL COURT CAUSE NO. CV-01870
                   APPELLATE CAUSE NO. 08-19-00304-CV
3
     IN THE MATTER OF              )   No. 08-19-00304-CV
4    THE MARRIAGE OF               )
                                   )    Appeal from the
5                                  )
                                   )   112th District Court
6                                  )
     RITA GAIL BLAIR               )of Reagan County, Texas
7    AND                           )
     MARK ALAN BLAIR               )      (TC# CV01870)
8
9

10
11                           COURT'S RULING
12
13
14       On the 7th day of February,      2019, the following

15   proceedings    came on to be held in the above-titled        and
16   numbered   cause before the Honorable       Pedro Gomez, Jr.,
17   Judge Presiding,    held in Big Lake, Reagan County, Texas.
18       Proceedings    reported by computerized      stenotype
19   machine.
20
21
22

23
24
25                           O-R-I-G-I-N-A-L
                                            2
                          Court's Ruling
                         February 7, 2019


1                          APPEARANCES
2    Mr. J.W. Johnson (not present)
     SBOT NO. 10757600
3    The Johnson Law Offices
     125 S. Irving Street
4    San Angelo, Texas 76903
     Telephone: 325-659-2542
5    Counsel for Petitioner

6    Ms. Rebecca Davis (not present)
     SBOT NO. 24048422
7    Law Office of Rebecca Davis, PLLC
     111 W. Akard St
8    Weatherford, Texas 76086-5302
     Telephone:  817-341-4500
9    Counsel for Respondent
10
11

12
13

14

15
16
17

18

19
20
21

22
23

24
25
                                                        3
                           Court's Ruling
                          February   7,   2019



1

2                              VOLUME 1
3                          Court's Ruling
4    February 7,   2019
                                                 PAGE VOL
5    Court's Ruling                                 4   1
     Reporter's Certificate                        10   1
6
7

8
9
10

11

12

13
14
15

16
17
18

19

20
21
22
23
24
25
                                                                                                                                                                  4
                                                                         Court's                Ruling
                                                                    February                     7, 2019


12:54:54    1                                      THE COURT: Okay.                                      This         is     1870,          in     the
12:54:56   2    matter         of      the         marriage                    of     Rita         Gail         Blair             and     Mark        Alan

12:54:59   3    Blair.

12:55:01   4                                       I'm        in         the         courtroom                in      Big         Lake,         Texas;

12:55:03   5    and      I'm      going            to        render             my decision                     on the             Blair         matter.

12:55:09   6    Both       sides         have            rested                and        closed.               Both         sides          were

12:55:13   7    given        an     opportunity                          to     make            closing            statements.

12:55:23   8                                       I     find            that         I have             jurisdiction                     over        the

12:55:24   9    parties           and        of        the         action.                  I    find       that            there         were        no

12:55:27   10   children            born           to        the         marriage.                     None        were           adopted          or       are

12:55:32   11   expected.

12:55:33   12                                      I     find            that         the        --      that         the         following

12:55:35   13   division            of       the         estate                is     a fair            and        equitable                one

12:55:39   14   concerning               the           parties,                 and         what         I am going                 to     do      for

12:55:45   15   the      attorneys                 so        that         they            can      follow             along         in     preparing

12:55:50   16   the      decree          --        I am actually                            using         both           inventories                  that

12:55:57   17   were       provided                by        the         parties.                 However,                  I'm     actually

12:56:01   18   going        to     be     making                  reference                    mostly          out         of     the     Mark          Alan

12:56:05   19   Blair        inventory                   and        appraisement                         since           that's           the      one

12:56:10   20   that       I was         working                   off         of;        but         I did        actually               use      both

12:56:14   21   of     them       to     make            sure            that         I     included               all       of     the

12:56:18   22   property.

12:56:22   23                                      So,        I'm         going             to     go down               each       --      each         page

12:56:27   24   starting            wi th          the        first             page,            No.1,             the       --     the      property

12:56:32   25   at     300     North           Main;               Springtown,                     Texas,             I am going                 to
                                                                                                                                                                      5
                                                                       Court's                Ruling
                                                                      February                7, 2019


12:56:36    1    award          that           to    the         petitioner                   with         any         debt        related                 to

12:56:41    2    same          and       --     and        all        contents                contained                    in            in        that
12:56:46    3    property.                     In    --      I am also                  going             to     award            to     her         the

12:56:56    4    $9915.89                that        are         currently                in        the         registry               of      the

12:57:06    5    Court.              I am awarding                         the      --        the         property                on     300         North

12:57:11    6    Main          Street           --        and     I've           taken          into            consideration                        and         --

12:57:16    7    and      --      and          making            a contribution                           to     her        for        her         portion

12:57:22    8    of      the      community                 contribution                        to        his        separate               property

12:57:26    9    on the           Carter             Road         property                that            --     that            I'm     later             going

12:57:33    10   to      find        is        --    is     his        separate                property.                         The     99 --             the

12:57:43    11   9915.89             I    am awarding                      to     her         in     consideration                           for

12:57:47    12   Mr.      Blair           expending                   part        of      the        coin            collection                    during

12:57:56    13   the      pendency                  of     this        lawsuit.

12:58:35    14                                       Going            on to        page             No.         2 --        No.        2 at          the

12:58:40    15   top      --      the          --    the         $3,090.18                that            is     in        the     First

13:00:33    16   Financial                Bank            savings            account,                I'm         going            to     award             half

13:00:38    17   to      each.            Going            to     No.3,             the         $1750.45                   that        is      in     the

13:00:44    18   First          Financial                  Wow checking                       account,                 I    am going                 to

13:00:48    19   award          half           to    each.             Going            to      No.8,                the         1970        Chevy

13:00:54    20   Corvette,                    I'm    going            to     award            to     her         as        her     separate

13:01:00    21   property                wi th       any         --    any        debt          related                to        same.

13:01:06    22                                       I am --               going          to        page         3,        No.2,             I will

13:01:13    23   award          to       him        the      2003          Pace          Trailer                with        any        debt          related

13:01:20    24   to      same.            No.4,              I'm       going             to     award            to        him     as        --      as     his

13:01 :33   25   separate                property.                    I'm        also         going             to     award           to      him         the
                                                                                                                                                           6
                                                                Court's             Ruling
                                                               February                7, 2019


13:01:39    1    2010      Ford         Raptor          with        any      debt         related               to     same.

13:01 :45   2                                   Going          to     page        4,      I am going                   to      award

13:01:50    3    No.6,          the      2003       Big        Sky        36 foot,              3670RV           to      her        with        any

13:01:58    4    debt      related            to    same.             I am going                 to        award         the         1992

13:02:03    5    PJ     Trailer          to     him      with         any       debt          related            to      same.             She        is

13:02:13    6    awarded          the        1996       Dodge         I ton         --         1-ton         Dually            with        any

13:02:20    7    debt      related            to    same,           and      that         --     that           is     actually                her

13:02:24    8    separate            property,             and        I    so     find.               I will           award          to       him

13:02:30    9    the     2000         Jeep      Wrangler              that        is      on page               5,     No.9.

13:02:39    10                                  Going          to     No.       10,       Household                   Furniture,

13:02:41    11   Furnishings,                 and       Fixtures             --     all         of     the       items          listed               in

13:03:31    12   number         --     No.1,            I will            award        to       him        as    his         separate

13:03:37    13   property.               The       number           --     on No.2,                   page           6 going          into

13:03:42    14   No.     7 --         everything               in     No.       2 I will               award           to      her        as    her

13:03:50    15   separate             property.                The        electronics                  and       computers                 in        the

13:03:53    16   No.1,          I will          award          to     him.          The         No.        2 I will             award           to

13:04:00    17   her.

13:04:02    18                                  Going          into        page          8,     the        No.        1 --      the

13:04:13    19   miscellaneous                  declarations                    and       art/paintings,                        I     am going

13:04:20    20   to     award         half      and      half         to     each.              The        No.        2 I am going                    to

13:04:41    21   award       to       her.         Going        to        13 on page                  8,     No.1,             knife

13:04:53    22   collection              I am going                 to     award          to     him.            The         S-a-i-g-a,

13:04:57    23   Saiga       12 Laser              I am going                to       award           to     her,        the         two       Ammo

13:05:04    24   drums       to       him.         The     30.06           Bull        barrel              I will            award         to

13:05:11    25   her.        The        Smith       &    Wesson            12 gauge               I will              award          to    him.
                                                                                                                                                                  7
                                                                        Court's            Ruling
                                                                    February                   7, 2019


13:05:16   1    The     Smith             & Wesson                 19     --        12 gauge            I will            award           to         him.

13:05:22   2    The     45 Witness                     I will             award           to     her.          The        Schrade,

13:05:25   3    S-c-h-r-a-d-e,                         Waldon             collection                   of     knives,            I will               award

13:05:35   4    to     him.           The         Ruger         M77        Mark           II     and        the     22-250               to     her         as

13:05:44   5    her     separate                 property.                      I'm       going         to     award          to         her         the

13:05:47   6    GLOCK1 7 with                         laser.             Also,            I will            award         to her               the         --

13:05:54   7    the.      22        Savage             rifle.

13:05:58   8                                          I was         not         clear           as     to     who the            two           acoustic

13:06:02   9    gui tars            --      whose            separate                properties                those          --         those             were

13:06:06   10   gifted          to        one         of     the        parties.                 Whoever            that         --       the         two

13:06:09   11   acoustic              guitars               were          gifted           to,         I award            to that               person

13:06:15   12   as     their          separate                 property.                    I    am going               to    award             to         her

13:07:04   13   all     of      the         property                that            is    in     the        shed        at    2531             Carter.

13:07:10   14                                         Going         to     page           9,     No.        14,     in       No.2              --     I'm

13:07:18   15   going          to     award            everything                    in    No.         2 to        her.            I'm         going             to

13:07:24   16   award          one-half                of      each            --    to     each        party           the      tools               that

13:07:29   17   are     located                 on             at       the         Springtown                home.           Moving                 to

13:07:35   18   page      10,            15 (1)        I     will         award           to     him.

13:07:45   19                                         Going         to     No.           11,     No.        19 (A) (1),             if         that         is

13:08:01   20   the     amount              still            owing            on the            property            awarded               on

13:08:05   21   Main      Street,                 I    am going                 to       order         that        --     that           she

13:08:10   22   continue              making               those          payments.                    He is        ordered               to         pay

13:08:15   23   the     No.         19 (A) (2).                    He is            ordered            to pay           19 (A) (3).                   As to

13:08:25   24   the     Federal,                  State,            and         Local           tax     liability,                    I'm

13:08:28   25   ordering                 that         each         party            pay        19 (B) (1),          one-half                   each
                                                                                                                                                                     8
                                                                       Court's              Ruling
                                                                     February                7, 2019


13:08:40   1    with       however               limited               authority                  I have                in       doing            that.

13:08:46   2                                         I    find                    I make          a finding                      that        the

13:08:55   3    property             at         2525          Carter             Road       is,         in         fact,          community

13:09:00   4    property.                     The        --    the         property               --     the            real        property                  will

13:09:09   5    continue             being               jointly             owned          by        each          party,              and        I

13:09:13   6    believe             that         most          of      the         contents                  I've          made         a ruling               on.

13:09:27   7    I will          also            order          that          if      the         parties                can       agree            on a

13:09:31   8    mutual          fair           market            value,              that         one         party              can        buyout             the

13:09:38   9    other.              If        not,        whatever                 the      fair         market                  value            that        they

13:09:43   10   agree         to,         the        other           --      judgment                 will          --       will           --     I will

13:09:52   11   render          a judgment                     in      that          amount             in         favor          of        the        wife

13:10:00   12   with       a judgment                     in        that          amount          at         6 percent                  interest               to

13:10:05   13   be     paid         at        $1500           per      month             until          paid.                I am going                   to

13:10:27   14   order          on page               13 that               the       wife         pay         the                 the        23 (1),

13:10:38   15   23 (2),         23 (3),              and        (4).

13:11:05   16                                        I am ordering                         that         --         that          the        court

13:11:09   17   reporter             transcribe                      my rulings                   and         provide                  to    both

13:11:12   18   parties.                  I     am going               to         order          that         --        that        Ms.           Davis

13:11:21   19   prepare             the         decree,              and          I hereby              grant              the         divorce.

13:11:49   20                                        We're           adjourned                   on this                matter.

13:12:18   21                                        (Recess               taken)

13:13:26   22                                        THE COURT: The                              Court             is      back         on the

13:13:29   23   record.

13:13:29   24                                        I am going                    to      order             that          both         parties               pay

13:13:35   25   for      the        transcription                          of      this          --     of         this          record            --     of
                                                                                   9
                                              Court's       Ruling
                                             February       7, 2019


13:13:39   1    this   ruling   to    my court     reporter.

13:13:45   2                         We're   adjourned         on this   matter.

           3                         (Proceeding        concluded)

           4

           5

           6
           7

           8
           9
           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20
           21

           22

           23
           24
           25
                                                                       10
                             Court's   Ruling
                            February   7,    2019


1    STATE OF TEXAS

2    COUNTY OF REAGAN

3        I,   Corina E. Lozano,   Official Court Reporter         in and

4    for the l12th District Court of Reagan County, State of
5    Texas,   do hereby certify that the above and foregoing
6    contains a true and correct transcription           of all

7    portions   of evidence and other proceedings         requested   in
8    writing by counsel for the parties to be included in
9    this volume of the Reporter's       Record in the above-styled
10   and numbered    causes, all of which occurred in open court
11   or in chambers and were reported by me.

12       I further certify that this Reporter's           Record of the
13   proceedings    truly and correctly      reflects the exhibits,
14   if any, offered by the respective parties.

15       I further certify that the total cost for the
16   preparation    of this Reporter's      Record is $ 150.00

17   and was paid by Ms. Rebecca Davis.
18       WITNESS my hand this the 1st day of March, 2021.

19
                                  /s/CoriJ1a E. ~ZaJ10
20
                                  Corina E. Lozano, CSR, RPR
21                                Texas CSR 8861
                                  Expiration: 02/28/2023
22                                Official Court Reporter
                                  112th Judicial District Court
23                                One East Main Street
                                  Bellville, Texas 77418
24                                Telephone:  409-771-2562

25
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Rebecca Davis
Bar No. 24048422
rebecca@rdavislaw.com
Envelope ID: 51400135
Status as of 3/11/2021 3:29 PM MST

Case Contacts

Name            BarNumber   Email                     TimestampSubmitted Status

Jana Johnson    24076464    jlo@johnsonlawoffices.org 3/11/2021 3:16:57 PM   SENT



Associated Case Party: MarkR.Blair

Name                BarNumber   Email                    TimestampSubmitted Status

Rebecca Davis                   rebecca@rdavislaw.com 3/11/2021 3:16:57 PM      SENT

Sarah Montgomery                sarah@rdavislaw.com      3/11/2021 3:16:57 PM   SENT